Citation Nr: 0905860	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear

2.  Entitlement to service connection for perforation of the 
right tympanic membrane.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The veteran had active service from April 1944 until April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA. Specifically, at his December 2008 hearing 
before the undersigned, the Veteran stated that a hearing 
test had been conducted at a VA facility in Alexandria, 
Louisiana in 1977 or 1978.  The Veteran also stated at the 
hearing that he received treatment at a VA facility in 
Temple, Texas in 1992 or 1993.  Additionally, in a December 
2004 statement, the Veteran indicated that he received a 
hearing test at a VA facility in Alexandria, Louisiana in 
1988-89.   Such records are not presently associated with the 
claims file, nor is there any indication that efforts have 
been undertaken to procure those records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the records department at the 
VA Medical Center in Alexandria, 
Louisiana, and request any records of 
treatment pertaining to the Veteran on or 
about the years 1977 to 1979 and 1988 to 
1989.  Also, contact the records 
department at the VA Medical Center in 
Temple, Texas, and request any records 
for treatment pertaining to the Veteran 
on or about 1992 to 1993.  If it is 
determined that such records have been 
retired to the Federal Records Center or 
elsewhere, then perform any necessary 
follow-up requests to obtain them. Any 
negative search results must be noted in 
the claims file and communicated to the 
Veteran.

2.  If additional treatments for hearing 
loss, tinnitus, or a perforated right 
tympanic membrane are demonstrated, then 
arrange for a VA examiner to review the 
file and offer an opinion as to whether 
it is at least as likely as not that the 
current disabilities are causally related 
to active service.  Any opinion is to be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner determines that he can 
not respond without resorting to 
speculation, then he should explain why 
this is so.  The claims file must be 
reviewed in conjunction with this request 
and with any examination that follows.

3.  Thereafter, readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case. If the benefit sought on appeal 
remains denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

